Name: Commission Delegated Regulation (EU) NoÃ 179/2014 of 6Ã November 2013 supplementing Regulation (EU) NoÃ 228/2013 of the European Parliament and of the Council with regard to the register of operators, the amount of aid for the marketing of products outside the region, the logo, the exemption from import duties for certain bovine animals and the financing of certain measures relating to specific measures for agriculture in the outermost regions of the Union
 Type: Delegated Regulation
 Subject Matter: plant product;  economic policy;  regions and regional policy;  trade;  means of agricultural production;  agricultural activity;  tariff policy;  cooperation policy;  international trade;  information technology and data processing;  agricultural policy
 Date Published: nan

 4.3.2014 EN Official Journal of the European Union L 63/3 COMMISSION DELEGATED REGULATION (EU) No 179/2014 of 6 November 2013 supplementing Regulation (EU) No 228/2013 of the European Parliament and of the Council with regard to the register of operators, the amount of aid for the marketing of products outside the region, the logo, the exemption from import duties for certain bovine animals and the financing of certain measures relating to specific measures for agriculture in the outermost regions of the Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 228/2013 of the European Parliament and of the Council of 13 March 2013 laying down specific measures for agriculture in the outermost regions of the Union and repealing Council Regulation (EC) No 247/2006 (1), and in particular the second subparagraph of Article 12(2), the third subparagraph of Article 19(4), Article 21(3), the second subparagraph of Article 27(2) and Article 30(4) thereof, Whereas: (1) Regulation (EU) No 228/2013 has repealed and replaced Council Regulation (EC) No 247/2006 (2). Regulation (EU) No 228/2013 empowers the Commission to adopt delegated and implementing acts. In order to ensure the smooth functioning of the scheme in the new legal framework, certain rules have to be adopted by means of such acts. The new rules should replace the implementing rules of Commission Regulation (EC) No 793/2006 (3). (2) In order to ensure that operators fully exercise their rights to participate in the specific supply arrangements, the conditions for recording them in the register of operators should be determined. Registered operators should be entitled to benefit from the arrangements provided that they meet the obligations laid down in Union and national rules. Applicants should be entitled to registration provided that they meet a certain number of objective requirements designed to facilitate the administration of the scheme. (3) In order to support the marketing of products outside the region in which they are produced, the conditions for establishing the amount of aid awarded in respect of such products and, where appropriate, the conditions for establishing the quantities of products subject to that aid should be established. Consequently, additional rules should be laid down relating to the support for the marketing of certain local products determining the conditions for establishing the maximum amount of aid to be awarded and the maximum quantities of products that can be subject to that aid. (4) In order to ensure greater awareness and consumption of processed and unprocessed quality agricultural products specific to the outermost regions of the Union, the conditions for the use of the logo, in particular the drafting of the list of natural and processed agricultural products which may bear the logo and the definition of the quality characteristics, methods of production, packaging and manufacture of processed products should be proposed by the trade organisations in the outermost regions. Those conditions should be specified by reference to existing standards in Union rules or, in the absence of those, to international standards, or by reference to traditional methods of cultivation and manufacture. (5) In order to make the best possible use of the logo available to producers and manufacturers of quality products specific to the outermost regions, and in the interests of simplifying management and control and making them more effective, the right to use the logo should be conferred on operators established in those regions who are directly responsible for the production, packaging, marketing and manufacture of the products concerned and who give an undertaking to fulfill certain obligations. (6) In order to allow operators to benefit from the exemption from import duties for young male bovine animals originating from third countries and intended for fattening and consumption in the French overseas departments or Madeira, as referred to in Article 27(1) of Regulation (EU) No 228/2013, certain conditions for that exemption need to be established. The exemption should be limited to young male bovine animals intended for fattening during a minimum period of 120 days in the outermost region concerned and should be subject to the lodging of a security. (7) In order to ensure a reasonable and proportional allocation of the financing with regard to studies, demonstration projects, training and technical assistance measures, the conditions for determining the maximum annual amount which may be allocated to those measures should be established. (8) For the sake of clarity and legal certainty, Regulation (EC) No 793/2006 should be repealed, HAS ADOPTED THIS REGULATION: Article 1 Register of operators 1. Import licences, exemption certificates and aid certificates shall be issued only to operators entered in a Register of operators pursuing an economic activity under the specific supply arrangements kept by the competent authorities (hereinafter referred to as the register). 2. Any operator established in the Union may apply to be entered in the register. Entry in the register shall be subject to the following conditions: (a) operators shall possess the means, structures and legal authorisations required to carry on their activities and shall, in particular, have duly complied with their obligations regarding business accounting and taxation; (b) operators shall be able to prove that their activities are carried out in the outermost region or regions concerned; (c) operators remain responsible for the compliance with all requirements subscribed when carrying out an operation of supply arrangements until the sale to the end-user. Article 2 Amount of aid for marketing outside the production region 1. The amount of aid granted under Chapter IV of Regulation (EU) No 228/2013 for marketing products from the outermost regions elsewhere in the Union shall not exceed 10 % of the value of the production marketed, delivered to destination zone, calculated in accordance with paragraph 2 of this Article. However, the limit set out in the first subparagraph shall not exceed 13 % of the value of the production marketed where the contractor for the producers is a producer association, union or organisation. The limits set out in the first and second subparagraph may be increased respectively to 17 % and 20 % of the value of the production marketed for products that are transported by airplane. 2. For the purpose of calculating the aid, the value of the marketed production, delivered to destination zone, shall be evaluated on the basis of the annual contract (where applicable), transport documents and any other supporting documents submitted to justify the application for the aid. The value of the marketed production to be taken into account shall be that of delivery to the first port or airport of unloading. The competent authorities may request any information or additional supporting documentation appropriate for calculating the aid. 3. The conditions for granting the aid, the products and the amounts concerned shall be specified in the POSEI programmes referred to in Chapter II of Regulation (EU) No 228/2013. Article 3 Marketing aid for tomatoes For tomatoes from the Canary Islands falling within CN code 0702 00 00, the amount of aid granted under Chapter IV of Regulation (EU) No 228/2013 shall not exceed EUR 3,6/100 kg, up to a limit of 250 000 tonnes per year. Article 4 Marketing aid for rice The maximum quantity of rice harvested in French Guyana which may be eligible for marketing support in Guadeloupe, Martinique and the rest of the Union, in accordance with Chapter IV of Regulation (EU) No 228/2013, shall not exceed 12 000 tonnes per year of milled rice equivalent. For marketing in the rest of the Union outside Guadeloupe and Martinique, that quantity shall not exceed 4 000 tonnes per year. Article 5 Use of the logo 1. The logo provided for in Article 21(1) of Regulation (EU) No 228/2013 shall be used only with a view to increasing awareness and consumption of processed or unprocessed agricultural products specific to the outermost regions which satisfy conditions laid down by the competent national authority on the initiative of trade organisations representative of operators in those regions. 2. The conditions referred to in paragraph 1 shall concern quality standards or compliance with cultivation, production or manufacturing techniques, and presentation and packaging standards. The competent national authority shall define those conditions by reference to Union rules or, in the absence of such rules, to international standards or, where necessary, it shall adopt the conditions specifically in respect of products from the outermost region on a proposal from the representative trade organisations. Article 6 Right to use the logo 1. The right to use the logo shall be granted by the competent authorities in the Member States of production, or by the bodies authorised by them for that purpose. 2. The right to use the logo shall be granted in respect of each product for which the conditions referred to in Article 5 have been fulfilled, depending on the nature of the product, to operators in one of the following categories: (a) individual producers or producer organisations or groups; (b) traders who package the product with the intention of marketing it; (c) manufacturers of processed products who are established in the territory of their outermost region. 3. The right to use the logo shall be conferred by the grant of approval in respect of one or more marketing years. 4. The approval referred to in paragraph 3 shall be granted, on request, to the operators referred to in paragraph 2 who, if need be, have the plant or technical equipment required to produce or manufacture the product in question, in compliance with the conditions referred to in Article 5, and who undertake: (a) as relevant, to produce, package or manufacture products which meet those conditions; (b) to keep accounts which will make it possible to monitor, in particular, the production, packaging or manufacture of the product which is eligible for the logo; (c) to comply with all checks and verifications requested by the competent authorities. 5. Approval shall be withdrawn where the competent authority establishes that the approved operator has failed to fulfil the conditions relating to the product or an obligation arising from the undertakings provided for in paragraph 4. Withdrawal of approval shall be temporary or permanent depending on the seriousness of the failure established. Article 7 Conditions for reproduction and use The logo shall be reproduced and used in accordance with Annex I. Article 8 Exemption from import duties for young male bovine animals 1. The exemption from import duties for young male bovine animals originating from third countries and intended for fattening and consumption in the French overseas departments or Madeira falling within CN codes 0102 29 05, 0102 29 29 or 0102 29 49 shall apply under the condition that the imported animals are fattened for at least 120 days in the outermost region which issued the import licence. 2. The exemption from import duties shall be subject to the lodging of a security with the competent authority of the Member State of an amount as laid down for each eligible CN code in Annex II. The fattening of the imported animals in the French overseas departments or Madeira for at least 120 days from the date of acceptance of the customs declaration of release for free circulation shall be a primary requirement within the meaning of Article 19(2) of Commission Implementing Regulation (EU) No 282/2012 (4). 3. Except in cases of force majeure, the security referred to in paragraph 2 shall be released only if proof is furnished to the competent authority of the Member State that the young male bovine animals have been fattened on the farm or farms indicated pursuant to point (b) of Article [35](1) of Commission Implementing Regulation (EU) No 180/2014 (5), and (a) have not been slaughtered before a period of 120 days from the date of import has elapsed; or (b) have been slaughtered for health reasons or have died as a result of sickness or accident before that period has elapsed. The security shall be released immediately after such proof has been furnished. Article 9 Financing of studies, demonstration projects, training or technical assistance measures The amount required to finance studies, demonstration projects, training and technical assistance measures provided for in each POSEI programme for the purpose of implementing the programme concerned, shall not exceed 1 % of the total amount of financing allocated to each programme under Article 30(2) of Regulation (EU) No 228/2013. Article 10 Repeal Regulation (EC) No 793/2006 is repealed. Article 11 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 78, 20.3.2013, p. 23. (2) Council Regulation (EC) No 247/2006 of 30 January 2006 laying down specific measures for agriculture in the outermost regions of the Union (OJ L 42, 14.2.2006, p. 1). (3) Commission Regulation (EC) No 793/2006 of 12 April 2006 laying down certain detailed rules for applying Council Regulation (EC) 247/2006 laying down specific measures for agriculture in the outermost regions of the Union (OJ L 145, 31.5.2006, p. 1). (4) Commission Implementing Regulation (EU) No 282/2012 of 28 March 2012 laying down common detailed rules for the application of the system of securities for agricultural products (OJ L 92, 30.3.2012, p. 4). (5) Commission Implementing Regulation (EU) No 180/2014 of 20 February 2014 laying down rules for the application of Regulation (EU) No 228/2013 of the European Parliament and of the Council laying down specific measures for agriculture in the outermost regions of the Union (see page 13 of this Official Journal). ANNEX I LOGO VERSIONS OF THE LOGO The names of the different regions are written in the official language of each outermost region concerned. EXPLANATION REGARDING THE SYMBOLICS OF THE LOGO At the top of the Logo is a large, yellow sun giving warmth, light and growth to all life. The green fertile land underneath signalised agricultural products and the clear blue colour at the bottom represents the sea and its products. The sun, as the symbol of subtropical and tropical areas, is the dominating element. The sweeping lines of the land and the sea add life to the Logo and signal exoticism. The colours indicate naturalness, authenticity and quality. Below the Logo, the Union flag combined with the name of the region, states clearly that the outermost regions belong to the Union. TECHNICAL DESCRIPTION OF THE LOGO The Logo should always be printed on a white background and as far as possible in full colour, quadricolour. Exceptionally it may also be reproduced in black and white. When the Logo forms part of a photo or is place on a coloured background it much be placed within a white delimitation area. Reference colours Yellow quadricolour: 00109000  10 % magenta, 90 % yellow Flag quadricolour: XX800000  100 % cyan, 80 % magenta Green quadricolour: XX008000  80 % cyan, 80 % yellow Stars quadricolour: 0000XX00  100 % yellow Blue quadricolour: XX100000  100 % magenta, 10 % The names of the regions are always set in black types. Reference black and white Yellow = 30 % Flag = 100 % Green = 80 % White Bleu = 60 % The names of the regions are always set in black types. Reduction rate The Logo in colour should not be reproduced and printed smaller than 25 mm high due to the size of the stars in the Union flag. In black and white reproduction the minimum size is 30 mm high. When placing the Logo in a white frame as described above, the size of the delimitation area around the Logo shall correspond to the height of the Union flag. TYPOGRAPHY The type face of the text is Linotype Univers Condensed, compressed to 65 %. The spacing from the flag to the front end of the text is ½ time the height of the flag. CAMERA-READY COPY The original to the left may be used for reproduction. For reproduction on a smaller scale, it is essential to respect the instructions given under the section "Technical description of the Logo" ANNEX II Amounts of the security referred to in Article 8(2) Young male bovine animals for fattening (CN code) Amount in euro per head 0102 29 05 28 0102 29 29 56 0102 29 49 105